

114 S2640 IS: Genetically Engineered Salmon Labeling Act
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2640IN THE SENATE OF THE UNITED STATESMarch 3, 2016Ms. Murkowski (for herself, Ms. Cantwell, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the market name of genetically altered salmon in the United States, and for other
			 purposes.
	
		1.Short
 titleThis Act may be cited as the Genetically Engineered Salmon Labeling Act.
 2.PurposesIt is the purpose of this Act to— (1)ensure that consumers in the United States can make informed decisions when purchasing salmon; and
 (2)authorize an independent scientific review of— (A)the possible effects of genetically engineered salmon on wild salmon stocks; and
 (B)the Food and Drug Administration’s approval of genetically engineered salmon for human consumption. 3.Market name for genetically engineered salmon (a)In GeneralNotwithstanding any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the acceptable market name of any salmon that is genetically engineered shall include the words “Genetically Engineered” or GE prior to the existing acceptable market name.
 (b)DefinitionFor purposes of this section, salmon is genetically engineered if it has been modified by recombinant DNA (rDNA) techniques, including the entire lineage of salmon that contain the rDNA modification.
			4.Third-party review of certain salmon approval
 (a)ReviewThe Secretary of Health and Human Services shall ensure that an independent scientific organization conducts a review of and submits a report on the environmental assessment that was carried out by the Food and Drug Administration in support of an approval of a new animal drug application related to AquAdvantage Salmon, dated November 12, 2015. In arranging for the review, the Secretary shall ensure that the independent scientific organization will conduct its own assessment of the environmental impacts of approving the application, taking into account the impact of AquAdvantage Salmon on wild stocks of salmon and related wild ecosystems.
 (b)Second environmental assessmentOn receipt of the report under subsection (a), the Secretary shall require the Food and Drug Administration to conduct a second environmental assessment with respect to approval of the application described in subsection (a). The Administration shall take into account the findings in the report in conducting the second environmental assessment.